FILE COPY




                                      CAUSE NO. 12-17-00201-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


WILLIAM POTTER,                               }       APPEALED FROM 402ND DISTRICT COURT
APPELLANT

V.                                            }       IN AND FOR

THE STATE OF TEXAS,                           }       WOOD COUNTY, TEXAS
APPELLEE

                                                  ORDER

       Came on for consideration the Appellant’s Pro Se Amended Motion for Access to Records in the
above-referenced cause, and it appearing that Appellant’s counsel has filed an Anders brief herein and that
Appellant has been unable to examine the record so that he can file a pro se brief, it is hereby ORDERED
that the trial court ensure that Appellant has the opportunity to fully examine the appellate record on or
before January 2, 2018, and it is FURTHER ORDERED that the trial court notify this Court in writing as
to the date or dates upon which the appellate record was made available to Appellant and the amount of
time for which Appellant had access to the record on each date. Appellant shall have thirty (30) days
from the day the appellate record was first made available to him to file his pro se brief with this Court.
       WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 30th day of
November 2017, A.D.


                                                      Respectfully yours,
                                                      PAM ESTES, CLERK


                                                      By: _______________________________________
                                                            Katrina McClenny, Chief Deputy Clerk